Appellate Case: 21-2104     Document: 010110688214        Date Filed: 05/24/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                             May 24, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-2104
                                                  (D.C. No. 2:18-CR-03752-KG-KBM-1)
  PEDRO PÉREZ-HERNÁNDEZ,                                        (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

       Pedro Pérez-Hernández appeals the denial of his motion under 18 U.S.C.

 § 3582(c)(1)(A) for compassionate release. Exercising jurisdiction under 28 U.S.C.

 § 1291, we affirm.

       Mr. Pérez-Hernández, a native of Mexico, was granted permanent resident

 status in the United States in 1976. After Mr. Pérez-Hernández was convicted of

 being a felon in possession of a firearm in 2012, an immigration judge ordered that



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-2104    Document: 010110688214         Date Filed: 05/24/2022    Page: 2



 he be deported to Mexico in 2015. A few days after his deportation he was

 apprehended in Texas just north of the Mexican border. He was convicted of illegal

 reentry, see 8 U.S.C. § 1326, sentenced in 2017, and deported again in September

 2017. About one year later, he attempted another border crossing and was

 apprehended by the United States Border Patrol near the Columbus, New Mexico

 port of entry.

        Mr. Pérez-Hernández was indicted in the United States District Court for the

 District of New Mexico on one count of illegal reentry of a removed alien. He was

 found guilty after a bench trial. The district court imposed a sentence at the top of the

 guideline range, 63 months, and recommended that Immigration and Customs

 Enforcement begin removal proceedings during Mr. Pérez-Hernández’s sentence. As

 support for the sentence, the district court cited Mr. Pérez-Hernández’s lengthy

 criminal history and specifically his failure to obey the laws of the United States by

 continuing to reenter without legal authorization. Mr. Pérez-Hernández also received

 a consecutive term of eight months’ imprisonment for his violation of the terms of his

 supervised release in his 2017 illegal-reentry sentence.

        Mr. Pérez-Hernández filed a motion for compassionate release in June 2021.

 The motion claimed that he has several medical conditions that, combined with his

 age (62, now 63), placed him at an increased risk of contracting severe illness from

 COVID-19: hepatitis C, high cholesterol, hypertension, asthma, and severe anxiety.

 Mr. Pérez-Hernández argued that the 18 U.S.C. § 3553(a) factors favored a sentence

 reduction, given that (1) his offense was motivated by a true belief that he is a citizen

                                             2
Appellate Case: 21-2104    Document: 010110688214        Date Filed: 05/24/2022      Page: 3



 and by a desire to care for his mother in the United States; (2) he faced harsh

 conditions of confinement because of the pandemic; (3) he had served nearly half of

 his term of imprisonment; and (4) he did not present a danger to the community. The

 district court denied Mr. Pérez-Hernández’s motion in a written order.

       We review for abuse of discretion a district court’s denial of a motion for

 compassionate release under 18 U.S.C. § 3582(c)(1)(A). See United States v.

 Hemmelgarn, 15 F.4th 1027, 1031 (10th Cir. 2021). “A district court abuses its

 discretion when it relies on an incorrect conclusion of law or a clearly erroneous

 finding of fact,” id. (internal quotation marks omitted), or otherwise “makes a clear

 error of judgment, exceeds the bounds of permissible choice, or when its decision is

 arbitrary, capricious or whimsical, or results in a manifestly unreasonable judgment,”

 United States v. Mobley, 971 F.3d 1187, 1195 (10th Cir. 2020) (internal quotation

 marks omitted).

       Under 18 U.S.C. § 3582(c)(1)(A), a defendant’s motion for compassionate

 release may be granted if (1) the district court finds that “extraordinary and

 compelling reasons warrant a sentence reduction”; (2) the court finds that the

 “reduction is consistent with applicable policy statements issued by the Sentencing

 Commission” (though there is no applicable policy statement at this time); and

 (3) the court determines, after considering the relevant sentencing factors under

 § 3553(a), that a reduction is warranted. United States v. Hald, 8 F.4th 932, 938 (10th

 Cir. 2021) (internal quotation marks omitted), cert. denied, No. 21-6594, 2022 WL

 1611819 (U.S. May 23, 2022); see id. at 938 n.4. A district court may properly deny

                                            3
Appellate Case: 21-2104     Document: 010110688214        Date Filed: 05/24/2022      Page: 4



 a compassionate-release motion when any one of these three requirements is lacking

 and need not resolve the other two. See id. at 936–37.

       The district court denied Mr. Pérez-Hernández’s motion for compassionate

 release based on its assessment of the relevant § 3553(a) factors. On appeal Mr.

 Pérez-Hernández argues that the district court abused its discretion by failing to

 consider his risk of serious illness from COVID-19 and the need for the sentence

 imposed to avoid sentencing disparities. He also claims that the court engaged in a

 substantively unreasonable balancing of the factors. We disagree.

       First, contrary to Mr. Pérez-Hernández’s assertions, the district court did

 consider his medical conditions in deciding whether to grant the compassionate-

 release motion. The district court held that “notwithstanding Mr. Pérez-Hernández’s

 medical conditions, the Section 3553 factors advise against his release from

 custody.” R., Vol. 1 at 91. While brief, this statement—combined with the

 description of Mr. Pérez-Hernández’s medical conditions earlier in the order—is

 adequate to show that the district court “considered the facts allegedly establishing

 extraordinary and compelling reasons for release” in undertaking its § 3553(a)

 analysis. Hald, 8 F.4th at 947. We also reject Mr. Pérez-Hernández’s more specific

 contention that the district court abused its discretion by failing to explicitly address

 18 U.S.C. § 3553(a)(2)(D), which directs sentencing courts to consider “the need for

 the sentence imposed . . . to provide the defendant with needed . . . medical care.” He

 failed to cite § 3553(a)(2)(D) in his compassionate-release motion, his complaints

 about his care amount to no more than his disagreements with the professional

                                             4
Appellate Case: 21-2104    Document: 010110688214        Date Filed: 05/24/2022    Page: 5



 judgment of his medical caregivers, and he provided the district court with no

 evidence that he would receive better medical care if released.

       Second, Mr. Pérez-Hernández takes issue with the district court’s failure to

 explicitly address his argument that “other defendants with more egregious offenses

 and who also had multiple medical conditions had been compassionately released

 after serving [about] 50% of their terms of incarceration,” and therefore the need to

 avoid unwarranted sentencing disparities favored compassionate release. Aplt. Br. at

 18. But the defendants in the three cases cited in his motion were first offenders who

 were granted release before COVID-19 vaccines were available. At the time of his

 compassionate-release motion, Mr. Pérez-Hernández had survived a bout of COVID-

 19 and had received a single dose of a COVID-19 vaccine. The government

 represents that Mr. Pérez-Hernández received a COVID-19 booster on February 18,

 2022, which Mr. Pérez-Hernández does not dispute. Because Mr. Pérez-Hernández is

 clearly not similarly situated to the defendants in his comparison cases, his argument

 was not so substantial “as to demand a written explanation by the court.” Hald, 8

 F.4th at 948. Moreover, the district court did consider that he had served only half of

 his sentence and concluded that “allowing his present release from custody would

 undermine the gravity of the offense, run contrary to Mr. Pérez-Hernández’s history

 of recidivism, and detract from his continued noncompliance with Court orders.” R.,

 Vol. 1 at 90.




                                            5
Appellate Case: 21-2104    Document: 010110688214         Date Filed: 05/24/2022      Page: 6



       Finally, the district court did not abuse its discretion in finding that the

 § 3553(a) factors did not warrant relief. The district court summarized its analysis as

 follows:

       [T]he Court concludes that Mr. Pérez-Hernández’s history and
       characteristics—particularly, his recidivism and unwillingness to
       comply with Court orders—weigh against his request for compassionate
       release. In addition, releasing Mr. Pérez-Hernández from custody at this
       juncture would undermine the need for deterrence and endanger the
       public. Similarly, the Court continues to find that the sentence imposed
       promotes respect for the law and reflects the seriousness of Mr. Pérez-
       Hernández’s conduct.

 Id. The district court’s overriding concern with Mr. Pérez-Hernández’s refusal to

 comply with the law was entirely reasonable. Even in his motion for compassionate

 release, Mr. Pérez-Hernández represented that he continues to “believe[] he is a

 citizen by derivative citizenship,” R., Vol. 2 at 42, notwithstanding that his claim to

 derivative citizenship has been consistently rejected, see, e.g., United States v. Perez-

 Hernandez, 845 F. App’x 710, 713 (10th Cir. 2021). As the district court observed at

 sentencing, there is reason to believe that Mr. Pérez-Hernández—laboring as he does

 under a misconception as to his citizenship status—will attempt illegal reentry again

 upon being released. The district court certainly did not exceed the bounds of

 permissible choice in denying the motion.




                                             6
Appellate Case: 21-2104   Document: 010110688214     Date Filed: 05/24/2022   Page: 7



       We AFFIRM the district court’s denial of Mr. Pérez-Hernández’s motion for

 compassionate release.


                                         Entered for the Court


                                         Harris L Hartz
                                         Circuit Judge




                                        7